DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creton (U.S. Patent No. 10,470,523).
Examiner’s Note:  Note that the courts have found that matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
As for Claim 1, Creton discloses a  shoestring, comprising: 
a center portion (20); 
a first end portion (25) on a first side of the center portion; and 
a second portion (25) on a second side of the center portion opposite the first side, wherein the shoestring is made from elastically deformable silicone (see Title) and defines a first taper (taper in 25) from the first end portion to the center portion.
2. A shoestring according to claim 1, wherein the shoestring defines a second taper (taper in 25) from the second end portion to the center portion.
3. A shoestring according to claim 2, wherein the first taper and the second taper are identical (see Figs. 5 and 9).
4. A shoestring according to claim 2, wherein the first taper and the second taper are constant (see Figs. 5 and 9).
5. A shoestring according to claim 4, wherein the cross-section of the shoestring increases in size in an axial direction between the center portion and the first end portion (see Figs. 7A-9).
6. A shoestring according to claim 5, wherein the first end portion includes an additional taper (taper of 25) defining a constant reduction in cross section in an axial direction at a convex end. 
7. A shoestring according to claim 6, wherein the convex end includes a cross-section no larger than a cross-section of the center portion (see Figs. 7A-9).
8. A shoestring according to claim 1, wherein the center portion is colored with a first color (ornamentation), and the first and second end portions are each colored with a second color different from the first color (ornamentation).
9. A shoestring according to claim 8, wherein an intensity of the second color (ornamentation) increases along each of the first and second end portions in an axial direction away from the center portion.
10. A shoestring according to claim 9, further comprising: a first aglet (23) attached to the first end portion; and a second aglet (23) attached to the second end portion, wherein the first and second aglets are colored with a third color different from the first and second colors (colors are ornamentation).
11. A shoestring according to claim 8, wherein the first and second end portions each have a respective length which is approximately one quarter of a total length of the shoestring (see Fig. 5), and the center portion has a length which is approximately one half of the total length of the shoestring (see Fig. 5).
12. A shoestring according to claim 1, wherein the shoestring is narrowest at the center portion, and progressively thicker toward each of the first and second end portions (see Fig. 5). 
13. A shoestring according to claim 12, wherein a cross section of the shoestring at a midpoint of the center portion defines an outer diameter which is less than half of an outer diameter of a cross section of the shoestring at the first end portion (see Figs. 7A-9).
14. A shoestring according to claim 13, wherein the shoestring has an overall length of approximately thirty-three inches, a cross-section with an outer diameter of approximately 0.25 inches at the midpoint, and a cross-section with an outer diameter of approximately 0.6 inches at the first end portion (see claims 1-19).
15. A shoestring according to claim 1, wherein the center portion, the first end portion, and the second end portion are integrally formed with one another (see Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677